WILSHIRE VARIABLE INSURANCE TRUST (THE “TRUST”) Small Cap Growth Fund SUPPLEMENT DATED AUGUST , 2, 2009 THIS FOLLOWING SUPPLEMENT REPLACES INFORMATION FOUND ON OF THE PROSPECTUS UNDER THE HEADING “THE SUBADVISERS” AND THE SUB-HEADING “MELLON”: Mellon Mellon (formerly BNY Mellon Asset Management), a New York corporation, is located at 50 Fremont Street, Suite 3900, San Francisco, CA 94105. Mellon had approximately $139.6 billion in assets under management as of December 31, 2008. Mellon manages a portion of the assets of the Small Cap Growth Fund. The Mellon Index Fund Management team is responsible for managing Mellon’s portion of the Small Cap Growth Fund. The three most senior members are Karen Q. Wong, Richard A. Brown and Thomas J. Durante. Ms.Wong is a Managing Director,Equity Index Strategies, West Coast withnine years at Mellon.Ms. Wong heads a team of portfolio managers covering domestic and international passive equity funds. She is also responsible for the refinement and implementation of the equity portfolio management process.
